Per Curiam,
This was a motion for a new trial under the guise of a writ of error. The court below ruled the law in favor of the defendants so far as they asked for instructions, and the jury found against them upon the facts. Under such circumstances, an argument here upon the merits is a waste of time. However embarrassing such a position may be, we cannot grant relief.
No error is apparent in the portions of the charge of the learned judge embraced in the assignments. It is a mistake to assume that the court ignored the matter of conspiracy, and placed the entire case upon the question whether the judgment had been paid. This is evident from reading over the portions of the charge assigned as error. While the technical word conspiracy is not used, the court distinctly refers to the facts which tend to show it. We find no error in the record.
Judgment affirmed.